Citation Nr: 0616076	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-31 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1982 until 
September 1997.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision by the San Juan, Commonwealth of Puerto Rico, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In the Form 9, the veteran appears to be raising a claim for 
service connection for chronic depression.  At this time, the 
Board does not have jurisdiction over such an issue, and 
therefore, refers it to the RO for appropriate action.

The issue of entitlement to service connection for low back 
disability is addressed in the REMAND portion of the decision 
below.


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
veteran does not manifest a left knee disability.


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to qualify 
for entitlement to compensation under 38 U.S.C.A. §§ 1110, 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  
A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C.A. § 1110 requires current symptomatology at the time 
the claim is filed in order for a veteran to be entitled to 
compensation.); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C.A. § 1131 requires the existence of a present 
disability for VA compensation purposes.).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

From 1983 until 1997, the veteran complained of left knee 
pain which he attributed to several causes including marches 
and twisting of the knee.  The 1997 separation examination 
noted intermittent left knee joint pain and the examiner 
stated that the veteran's left knee problems primarily 
occurred while running, when his knee popped and caused pain.  

In November 2002, the veteran underwent a VA exam.  The 
examiner noted the veteran complained of mild to moderate 
left knee pain on the anterior aspect.  No episodes of 
dislocation or recurrent subluxation were found.  Range of 
motion for both knees was within normal limits, 140 degrees 
flexion and zero degrees extension.  There was no painful 
motion found in the range of motion.  The diagnosis was 
negative for a left knee disability.  Additionally, a 
December 2002 radiology report of the left knee noted 
"Normal exam."

A VA clinic record, dated April 2004, did note the presence 
of left knee pain, but the examiner stated that the etiology 
of the pain was unclear.  In Sanchez-Benitez, 259 F.3d at 
1361, the Federal Circuit Court held that "unless a veteran 
suffers from an underlying disability or condition, such as 
loss of normal body working movements, joint disability, or 
muscle disability, then pain otherwise experienced is not a 
compensable disability."  As previously stated, a valid 
service connection claim requires competent evidence of a 
current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation such 
that a claimant must first have a disability to be considered 
for service connection).  The veteran's lay belief as to 
current diagnosis holds no probative value, and therefore, 
does not establish the existence of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2005).  

Based on the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest a left knee 
disability.  The benefit-of-the-doubt rule, therefore, does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).  Accordingly, the Board must deny the claim for 
service connection for left knee pain.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Proper 
notice must also ask the claimant to provide any evidence in 
his possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the appellant (Oct. 2002).  As such, VA fulfilled its 
notification duties.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2005).  In this case, the veteran's VA and service 
medical records have been associated with the claim's file.  
Additionally, the veteran was provided a VA exam.  The 
evidence of record failed to show a current disability, and 
therefore, a causal connection between a disability and the 
veteran's military service.  For that reason, VA is not 
obligated to provide additional medical opinions and/or 
examinations.  Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 

ORDER

Entitlement to service connection for left knee disability is 
denied.

REMAND

Throughout the veteran's period of service, he complained of 
back pain, and the 1997 separation examination noted 
intermittent pain in the thoracic and lumbar area with normal 
range of motion.  A 2003 MRI of the lumbar spine revealed a 
straightening of the lumbar lordosis and degeneration at the 
L4-5 disc with minimal bulging of the annulus and an 
associated annular tear.  Therefore, the Board finds that a 
current VA examination is necessary to make a decision on the 
claim.

Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA 
treatment at the San Juan VAMC since 2004.  All 
records obtained should be associated with the 
claim's folder.  

2.  The veteran should be scheduled for a VA 
orthopedic examination regarding any current 
disability of the back.  The RO should forward the 
veteran's claim's file for review, and the examiner 
should clarify the nature of any back disability 
present.  The examiner should determine whether it 
is at least as likely as not (50 percent 
probability or more) that any current back 
disability was initially manifested during service 
or is otherwise related to military service.  All 
opinions and conclusions expressed must be 
supported by a complete rationale in the report. 

3.  Following completion of the above, readjudicate 
the issue on appeal.  If any benefit sought on 
appeal remains denied, the RO should issue a 
Supplemental Statement of the Case and allow the 
veteran an appropriate period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002).


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


